Exhibit 10.1

 

LOGO [g538403img1.jpg]

July 11,2018

VIA EMAIL

Juan Carlos Alvarez

Chief Financial Officer

Santander Consumer USA Inc.

1601 Elm Street, Suite 800

Dallas, TX 75201

Re: Tolling Agreement in respect of the Master Private Label Financing Agreement

Dear Juan Carlos:

As you are aware, our teams have been in discussion regarding SCUSA’s
performance under our Master Private Label Financing Agreement (as amended, the
“MPLFA”), including in particular the parties rights and obligations under
Section 4.13 of the MPLFA (the “Specified Matters”). While we continue to hope
our ongoing discussions will yield a mutually beneficial path forward, which may
include a possible exercise of our rights under our Equity Option Agreement (as
amended, the “Equity Option Agreement”), we remain unwilling to forego any of
FCA US’s rights under the MPLFA, and we understand that SCUSA is unwilling to
forego any of its defenses under the MPLFA.

Accordingly, in order to facilitate further discussions on a non-waiver basis,
you and we hereby agree, effective June 29, 2018 (the “Effective Date”), that
each of us shall fully preserve and retain its respective rights, claims, and
defenses as they existed on April 30, 2018 with respect to (a) the Specified
Matters, including any rights we may have pursuant to Section 6.05(a)(i) of the
MPFLA to terminate the limited exclusivity initially granted to SCUSA under
Article VI of the MPLFA or to terminate the MPLFA pursuant to Section 10.01 of
the MPLFA, and (b) any other event, circumstance or omission existing on or
occurring on or prior to that date (collectively, the “Other Events”). Your and
our positions with respect to the Specified Matters and the Other Events shall
not be affected or prejudiced (including by arguments of waiver, laches, or
excuse) by the subsequent passage of time or continued pursuit of the business
relationship established by the MPLFA or Equity Option Agreement, including
acceptance of any benefits thereunder. In so agreeing, neither you nor we, with
respect to the Specified Matters or the Other Events, (a) concedes the validity
of any claim or defense asserted by the other or (b) shall be prejudiced in any
manner in any legal proceeding, or be subject to any argument that it has
elected any remedy or has waived any of its rights, or otherwise has been
prejudiced respecting its claims or defenses, by virtue of entering into this
Agreement.

In addition, you and we hereby agree that any applicable statute of limitations
with regard to SCUSA’s alleged breach of any provision of the MPLFA will be
tolled from the Effective Date until the Notice Date (the “Tolling Period”).
With regard to all such alleged violations and failures to meet its obligations,
to the extent SCUSA raises a statute of limitations defense, FCA US and SCUSA
hereby expressly agree that the Tolling Period shall be excluded for purposes of
calculating the statute of limitations or delay period.

In the event you or we deliver a written notice to the other on or after
December 31, 2018, in accordance with Section 14.02 of the MPLFA, the Tolling
Period shall terminate effective as of the 31st date (the “Notice Date”)
following actual receipt of such notice by such other party.



--------------------------------------------------------------------------------

Further, you and we agree that, until the 31st date following the Notice Date,
neither of us will, directly or indirectly, initiate any litigation, action or
complaint or other legal proceeding or invoke the dispute resolution provisions
in Section 14.09 of the MPLFA relating to any of their rights, claims or
defenses based on circumstances or omissions existing on or occurring prior to
April 30, 2018, related to the Specified Matters; provided that either party may
to seek to exercise its remedies under the MPLFA, including invocation of the
dispute resolution provisions in Section 14.09 of the MPLFA, based on events,
circumstances or omissions unrelated to the Specified Matters as they existed on
or before April 30, 2018. For clarity, our limited exclusivity obligations set
forth in Section 6.01, and any exercise of our rights under Section 6.05, of the
MPLFA shall be treated by the parties as unrelated to the Specified Matters for
purposes of this paragraph.

In consideration of the foregoing, you and we each recognize and agree that, in
addition to any other remedy at law or equity to which you or we may be
entitled, injunctive relief is an available remedy for breach of the terms of
this letter agreement.

Please sign below to acknowledge your agreement of the above.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

Very truly yours, FCA US LLC By:  

/s/ Douglas Ostermann

Name:   Douglas Ostermann Title:  

VP – Head of NAFTA Business

Development and Group Treasurer

[Acknowledgement page follows]

 

3



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date set forth above,

Santander Consumer USA Inc. By:  

/s/ Juan Carlos Alvarez

Name:   Juan Carlos Alvarez Title:   Chief Financial Officer

cc:

Banco Santander S.A.

45 East 53rd Street, 7th Floor

New York, NY 10022

Attn: Javier Maldonado, Vice Chairman of Santander Holdings USA

Santander Consumer USA Inc.

1601 Elm Street

Suite 800

Dallas, TX 75201

Attn: Richard Morrin and Chief Legal Officer

FCA US LLC

1000 Chrysler Drive

Auburn Hills, MI 48326

Attn: General Counsel

Sullivan & Cromwell LLP

125 Broad St.

New York, NY 10004

Attn: Scott Miller

 

4